
	

113 S1298 IS: To amend the Internal Revenue Code of 1986 to adjust the limits on expensing of certain depreciable business assets.
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1298
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to adjust the
		  limits on expensing of certain depreciable business assets.
	
	
		1.Expensing certain depreciable
			 business assets
			(a)In
			 generalSection 179(b) of the
			 Internal Revenue Code of 1986 is amended—
				(1)in paragraph
			 (1)(C), by striking $25,000 and inserting
			 $250,000, and
				(2)in paragraph
			 (2)(C), by striking $200,000 and inserting
			 $800,000.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
